Citation Nr: 0721780	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.   02-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a heart disorder, 
and if so, whether service connection is warranted.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1963 to 
June 1964 and October 1975 to August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The Board denied reopening the veteran's claim of service 
connection for a low back disorder in a February 1993 
decision.  That decision is final.

2.  Some of the new evidence submitted subsequent to February 
1993 in support of the veteran's claim to reopen for service 
connection for a low back disorder is material.

3.  The veteran's current low back disability is not related 
to any injury or disease incurred in service; nor is it 
proximately due to or the result of the veteran's service-
connected residuals of fracture of the odontoid process, 
cervical vertebra.

4.  The Board denied reopening the veteran's claim of service 
connection for a heart disorder in a July 1988 decision.  
That decision is final.

5.  Some of the new evidence submitted subsequent to July 
1988 in support of the veteran's claim to reopen for service 
connection for a heart disorder is material.

6.  The veteran's current heart disease is at least as likely 
as not related to his military service.

7.  The evidence fails to show that the veteran has a current 
diagnosis of hepatitis C.


CONCLUSIONS OF LAW

1.  The February 1993 Board decision that denied reopening 
the veteran's claim for service connection for a low back 
condition is final.  38 U.S.C.A. § 7103 (West 2002); 
38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has been received and the 
veteran's claim for service connection for a low back 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  The veteran's current low back disorder was not incurred 
in or aggravated by his military service; nor is it secondary 
to his service-connected residuals of fracture of the 
odontoid process, cervical vertebra.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2006).

4.  The July 1988 Board decision that denied service 
connection for a heart disorder is final.  38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. § 20.1100 (2006).

5.  New and material evidence has been received and the 
veteran's claim for service connection for a heart disorder 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

6.  Heart disease was incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).

7.  Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Disorder

By decision dated February 11, 1993, the Board denied the 
veteran's claim to reopen for service connection for a low 
back disorder finding that the veteran had failed to submit 
new and material evidence to reopen the claim.  This decision 
became final February 11, 1993, and the Chairman of the Board 
has not ordered reconsideration of this decision to date.  
38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2005).

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) (West 2002) 
that the Board has jurisdiction to decide "all questions in 
a matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 66 Fed. Reg. 45620 (Aug. 
29, 2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001. Id.  Since this 
claim was received before that date, the law in effect when 
the claim was filed is applicable.  That is the standard 
discussed above.

The evidence received subsequent to February 1993 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The evidence received since February 1993 consists of VA 
treatment records, private treatment records, workers' 
compensation records, VA examination reports, Social Security 
Administration records, and a lay statement from the 
veteran's spouse.  The Board finds that some of this evidence 
is new and material.  Specifically the veteran has submitted 
evidence of a current disability and has been provided with 
VA examinations that provide nexus opinions that were not 
previously of record.  Thus the veteran's claim for service 
connection for a low back disorder is reopened.

The veteran contends that his low back disorder is either 
directly related to an injury in service or is secondary to 
his service-connected fracture of the odontoid process of a 
cervical vertebra.  Service connection means that the facts 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  In order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The current medical evidence shows that the veteran is 
diagnosed to have mild degenerative disc disease of the 
lumbar spine without disc herniation or canal stenosis.  This 
diagnosis, resulting from a January 2005 VA examination, is 
based in part upon a magnetic resonance imaging (MRI) study 
performed on the veteran's lumbar spine in February 2003, 
which showed mild degenerative disc disease at the L1-L2, L2-
L3 and L4-L5 levels and a mild disc bulge at L2-L3 level 
without herniation or canal stenosis.  Thus the veteran has a 
current low back disorder.  
 
The Board finds, however, that the preponderance of the 
evidence is against the veteran's claim for service 
connection on either a direct or secondary basis.  With 
regard to direct service connection, although the service 
medical records do show complaints of low back pain in 
service, the records do not show a continuing chronic 
condition.  His first complaint of back pain was in December 
1970, which he related to an injury received in a pre-service 
1968 motor vehicle accident.  The service medical records 
show only six more complaints of low back pain over a period 
of almost six years.  The last complaint of back pain shown 
in the service medical records was in March 1976 and the 
veteran was in service for over two years after that date.  
In addition, a September 1971 x-ray report showed a normal 
lumbar spine.  From March 1976 until the veteran's separation 
in August 1978, there are no complaints of low back pain 
despite the veteran's assertions that he made them.  The 
service medical records do document the veteran's treatment 
for the fracture of the odontoid process of the C2 vertebra, 
but only shows complaints of neck and upper back pain.  The 
separation examination report from May 1978 fails to show any 
complaints or findings of a low back disorder.

Post service medical records do not show complaints of low 
back pain until December 1981, when the veteran was seen as 
an employee of VA.  He denied any trauma to his low back.  
Follow up treatment records do not show any diagnosis.  
Subsequent notes indicate the veteran then injured his back 
on the job at VA on January 1, 1981.  No diagnosis of a 
chronic condition is shown to have been made at that time.  
He again injured his low back on the job at VA in December 
1982.  However, the veteran failed to complain of any low 
back pain or disorder at a VA examination conducted in March 
1983.  The next complaint is not seen until January 1986 when 
the veteran underwent a VA examination for his neck 
disability.  He complained of muscle spasm in the low back 
area.  No low back disorder was diagnosed.  

The first clinical evidence of a chronic low back disorder is 
found the report of a February 2003 MRI study of the lumbar 
spine, more than 24 years after his discharge from service.  
Although the post-service medical records do show complaints 
in the early 1980s of back pain, these episodes were work-
related and appear to have been acute and transitory given 
the lack of evidence of follow up care.  Thus the Board finds 
that there is no continuity of symptomatology of a low back 
disorder since the veteran's separation from service.

Finally, the veteran underwent a VA examination in January 
2005.  The examiner carefully reviewed the claims folder and 
set forth the history as shown therein of the veteran's 
complaints of low back pain and lack thereof.  He physically 
examined the veteran as well but had difficulty doing so due 
to the veteran's guardedness.  The examiner did state, 
however, that there is no objective evidence of painful 
motion, spasm, weakness or tenderness of the low back.  
Rather the symptoms are only subjectively reported by the 
veteran.  His final diagnosis, based upon the February 2003 
MRI report, was mild degenerative disc disease of the 
lumbosacral spine.  In response to the question regarding 
nexus, the examiner opined that it is less likely as not that 
the veteran's current back condition is related to a back 
problem that existed while the veteran was on active duty 
since no report of a back condition was made until the 
veteran filed his initial claim in November 1985.  

Thus the preponderance of the evidence is against the 
veteran's claim for direct service connection for a low back 
disorder.  The veteran, however, also claims that his low 
back disorder is secondary to his service-connected fracture 
of the odontoid process of the cervical spine.  The Board 
finds that the preponderance of the evidence is also against 
this claim.

The service medical records relating to treatment of the 
veteran's fracture of the odontoid process of the cervical 
spine does not refer at all to injury or complaints relating 
to the veteran's lumbar spine.  Post-service medical records 
show that the veteran's complaints of low back pain are 
mostly related to acute and transitory episodes brought on by 
his job or other injury to his low back.  Although there is 
some evidence of complaints of muscle spasms radiating from 
the neck, across the shoulders and down the back, including 
from the T2 to the S1 levels, the evidence fails to show that 
the veteran's current mild degenerative disc disease is 
related to these muscle spasms.  Furthermore, the VA examiner 
set forth in his January 2005 report that, in his opinion, it 
is less likely than not that the veteran's current low back 
disorder was aggravated by another service-connected 
condition.  Thus the evidence fails to show that the 
veteran's mild degenerative disc disease of the lumbar spine 
is proximately due to or the result of his service-connected 
fracture of the odontoid process in the cervical spine or 
that it is thereby aggravated.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a low back disorder.  Thus the 
doctrine of reasonable doubt is not applicable, and the 
veteran's claim must be denied.

II.  Reopen Claim for Service Connection for a Heart Disorder

By decision dated July 19, 1988, the Board denied the 
veteran's claim for service connection for a heart disorder 
finding that the evidence failed to show a current 
cardiovascular disability.  This decision became final on 
July 19, 1988, and the Chairman of the Board has not ordered 
reconsideration of this decision to date.  38 U.S.C.A. § 7103 
(West 2002); 38 C.F.R. § 20.1100 (2004).

In July 2004, the RO received the veteran's claim for service 
connection for a heart disorder.  Since the claim had been 
previously denied, that is a claim to reopen.  VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2005).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to July 1988 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The Board finds that the new evidence received since July 
1988 is material in that it shows that the veteran has a 
current cardiovascular disorder.  Thus the veteran's claim 
for service connection for a heart disorder is reopened.  

At the time of the July 1988 Board denial of the veteran's 
claim for service connection for a heart disorder, the 
medical evidence failed to show that he had a current 
disability.  The current medical evidence submitted shows, 
however, that the veteran is treated for hypertension and 
with nitroglycerin for chest pain.  A March 2004 myocardial 
perfusion study with contrast showed a moderate fixed 
nontransmural inferior and inferolateral infarct with no 
ischemia.  

The service medical records show the veteran was treated with 
multiple complaints of chest pain without a definitive 
diagnosis being made.  A May 1976 electrocardiogram (EKG) 
showed changes in the ST segments in L2, 3, AVF and along all 
precordial leads most likely consistent with early 
repolarization.  This May 1976 treatment record corresponds 
with the lay statement provided by the veteran's brother as 
to an incident of chest pain the veteran had that month.  The 
Board also notes that these same changes were found on a 
post-service EKG in December 1992.  Furthermore, the veteran 
was treated in May 1983 for mild angina and given 
nitroglycerin for it, but a statement in a May 1987 treatment 
record indicates that the veteran's chest pain is not 
consistent with angina.  

Given the in-service treatment for chest pains and the 
veteran's current diagnosis of heart disease, the Board felt 
that a medical opinion was necessary in order to fairly 
decide the veteran's claim.  Thus in September 2006, the 
Board requested a medical expert opinion from the Veterans 
Health Administration.  In a January 2007 response, the 
Director of Cardiology at the VA Medical Center in Richmond, 
Virginia, reviewed the veteran's medical history as shown by 
the medical evidence in the claims folder and concluded that 
it could not be ruled out that the chest pains the veteran 
experienced during his active duty were of cardiac origin.  
In a February 2007 response to a request for clarification, 
this cardiologist stated that, based on the available 
clinical history recorded during the veteran's active duty, 
it is his opinion that the veteran suffered from ischemic 
cardiac pains.  He stated that early atherosclerotic 
involvement in the coronary arteries is known to predispose 
to coronary vasospasm which leads to the type of chest pains 
that the veteran manifested while he was on active duty.  
Thus this cardiologist opined that the veteran's current 
cardiac disability, which represents a part of the spectrum 
of atherosclerotic coronary artery disease, is at least as 
likely as not related to the veteran's clinical 
manifestations during active duty service.

Given the medical expert opinion that provides a nexus 
between the veteran's current heart disorder and the episodes 
of chest pain the veteran experienced in service, the Board 
finds that the preponderance of the evidence is in favor of 
the veteran's claim.  Service connection for heart disease 
is, therefore, warranted, and the veteran's appeal is 
granted.

III.  Service Connection for Hepatitis C

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the present case, the current medical evidence fails to 
show that the veteran has a diagnosis of hepatitis C.  
Without medical evidence of a current disability, service 
connection must be denied.

IV.  Notice and Assistance Requirements

VA has certain notice and assistance requirements when a 
veteran submits a claim for benefits. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The RO's August 1999, July 2002, June 2004, August 2004 and 
December 2004 letters, the rating decisions, the Statements 
of the Case (SOC), and the Supplemental Statement of the 
Case, advised the veteran of all four elements of the 
required notice described above. Further, the Board finds 
that any defect with respect to the timing of the notice 
requirement was harmless error. Although complete notice may 
not have been provided to the veteran prior the initial 
adjudication, he has not been prejudiced thereby.  The 
content of the notice provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Also, the veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claims. 
Thus, the Board considers any defect in the timing of the 
notice provided to the veteran to be harmless.

The Board notes that, although the additional notice 
requirements for claims to reopen set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), have not been met, any 
defect in the notice relating to reopening of the veteran's 
claims for a low back disorder and a heart disorder is 
harmless error as the Board granted reopening of these 
claims.

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran concerning these issues.  
Furthermore, the RO provided the veteran with the appropriate 
VA examination for his low back condition but not for his 
claimed heart disorder and hepatitis C.  As set forth below, 
the Board is remanding the veteran's claim for service 
connection for a heart disorder for such an examination.  An 
examination for hepatitis C, however, is not warranted as 
there is no evidence that the veteran currently has this 
disease.

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose. VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claims herein 
adjudicated. Therefore, he will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.


ORDER

New and material evidence has been received and the veteran's 
claim for service connection for a low back disorder is 
reopened.

Entitlement to service connection for a low back disorder is 
denied.

New and material evidence has been received and the veteran's 
claim for service connection for a heart disorder is 
reopened.

Entitlement to service connection for heart disease is 
granted.

Entitlement to service connection for hepatitis C is denied.




______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


